DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims and specification, filed on July 13, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on July 13, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 7, with respect to objection to the specification have been fully considered and are persuasive.  Therefore, the objection has been rendered moot.
Applicant’s remarks, see pp. 7 and 8, with respect to claim rejections have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot.
	
Allowable Subject Matter
Claims 4, 7 - 9, 11, 12, 14 - 16, and 21 - 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious:
An optical package structure having the blind hole defining first and second apertures with its sizes, inter alia, as recited in claim 4. Claims 12, 15, 16, and 21 - 27 depend from claim 4 directly/indirectly and inherit the allowance.
An optical package structure having the emitter disposed between the first and second detectors, inter alia, as recited in claim 7. Claims 8 and 14 depend from 7 and inherit the allowance.
An optical package structure having a light-reflecting layer and a projection of the light-reflecting layer, inter alia, as recited in claim 9.
An optical package structure having a plurality of first and second light-blocking structures in the substrate and surrounding the via, inter alia, as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818